UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22461 Morgan Creek Global Equity Long/Short Institutional Fund (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC 27517 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Mark Vannoy Morgan Creek Capital Management, LLC 301 West Barbee Chapel Road Chapel Hill, North Carolina 27517 Registrant’s telephone number, including area code: (919) 933-4004 Date of fiscal year end: March 31 Date of reporting period: September 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Stockholders. Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Semi-annual Report to Stockholders (Unaudited) For the Six Months Ended September 30, 2014 Contents Letter to Investors 1 Financial Statements (Unaudited) Statement of Assets and Liabilities 4 Schedule of Investments 5 Statement of Operations 9 Statement of Changes in Net Assets 10 Statement of Cash Flows 12 Notes to Financial Statements 13 Other Information (Unaudited) 24 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Letter to Investors The Morgan Creek Global Equity Long/Short Institutional Fund (the “Fund” or “GELS”) seeks to generate attractive long-term returns with lower volatility and correlation relative to traditional equity benchmarks. The Fund utilizes a unique Hybrid structure that combines opportunistic allocations, to what we believe to be top-tier investment firms drawn from Morgan Creek’s extensive global network of relationships, and a direct investment portfolio (“Morgan Creek Direct” or “MCD”), that is concentrated in the best ideas drawn from the overall portfolio. We believe this combination of external managers and internal management provides a significant edge in being able to tactically adjust the portfolio to take advantage of investment opportunities and manage risk. The Investment Process begins with Morgan Creek choosing a cohort of managers to express our top investment themes, which currently include: Wealth Transfer to Developing Markets, Growth of the Emerging Markets Consumer, Energy & Natural Resources, Demographics & Healthcare and Abenomics & Japanese Reflation. Once we have established the core manager portfolio to capitalize on our asset allocation views, we create our direct investment portfolio by implementing a proprietary process that selects the highest conviction investment ideas from the underlying managers. Following strong outperformance in the fiscal year ending March 31, 2014, the Fund continued to perform well vs. the benchmark MSCI World Index benchmark in the six months ending September 30, 2014, returning +3.0% vs. +2.6%. While GELS captured a more modest amount of the MSCI World’s upside in the second quarter (+2.4% vs. +4.9%), the Fund performed particularly well in the third quarter, posting a gain of +0.6% vs. a loss of (2.2%) for the benchmark. This outcome was particularly gratifying, as the short side, which has been a source of great pain and frustration, finally kicked in when the portfolio needed it most and helped mitigated losses amidst the overall market decline. As we wrote in the 2014 Annual Report, we expect returns to be more balanced between the long and short side going forward and think this has started to play out already. More details on this, attribution and how the portfolio is positioned going forward can be found in the sections that follow. Second Quarter 2014 GELS is a hedged investment strategy and is designed to limit downside first, and provide upside participation during market advances second, so it was not surprising that the Fund captured a more modest amount of upside during the second quarter given the strength of the rally. The Fund has been operating with a Beta to the market of approximately 0.5, which indicates Alpha generation has been robust and a significant driver of returns. Given overall market conditions (lower correlations, higher dispersion) and investment cycle-related factors (long/short typically outperforms long-only in 2-3 year increments), we expect GELS to continue to perform well vs. the market going forward. It is also important to point out that GELS (and long/short equity broadly) has historically outperformed the most during down markets due to its focus on downside protection. We point this out because, while we are pleased to have kept up with the market since 2013 and outperformed over the trailing twelve months, we would expect the Fund to generate the highest level of outperformance in less ebullient market environments. We want to assure our investors that, despite the seemingly overwhelming complacency in the market place, we have not lost focus on downside protection and hedging. Of course, no strategy is completely immune to drawdowns and performance during Q2 got off to a rocky start in April, as the rotation out of Growth and into Value, which began in March, increased in intensity during April. According to Morgan Stanley data, the risk-adjusted outperformance by Value over Growth during March and April ranked in the highest 10% of all months dating back to 1974. Selling pressure amongst Growth stocks was indiscriminate and fundamentals were disregarded across the board, but particularly so in the most highly valued stocks (even more so for those without current earnings). One example, Yelp, after falling (18.5%) in March, dropped a further (24.2%) in April. Many Growth stocks had performed exceptionally MORGAN CREEK CAPITAL MANAGEMENT, LLC | SEMI-ANNUAL REPORT TO STOCKHOLDERS 1 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Letter to Investors (continued) well in the first two months of the year, following strong performance in 2013 (Yelp was up +249.3% last year and up another +36.9% through February). As a result, many Growth stocks had become crowded hedge fund long positions and, once the selling started, stop-losses were quickly hit, with hedge fund de-risking adding to the downward momentum. This violent price action caught many investors off guard, but at the same time, created some incredible opportunities to buy a few dominant, high-growth businesses at extremely attractive prices (the proverbial babies had been thrown out with the bathwater). GELS, and its managers, were able to capitalize on this dislocation by focusing on the solid fundamentals in a number of stocks, while our impression is that many other hedge fund investors found themselves playing defensive much more so than offensive during this period. To this point, Preqin data shows the average equity long/short fund-of-funds gained only +1.4% in Q2 (vs. +2.4% for GELS), while Morgan Stanley data shows the average Technology Long/Short fund (a good proxy for Growth) was flat (vs. +10.9% for GELS’ Technology Long/Short managers). On the negative side of the ledger, Healthcare fell (2.8%) and Global Long/Short slipped (0.2%), which were both meaningful headwinds to performance in Q2. Performance across managers in the Global Long/Short segment was mixed during the quarter, ranging from as high as +6.0% to as low as (8.0%). In all, three managers were positive, four were negative and a recently added short-biased manager was the worst performer. While we are disappointed by this short-biased manager’s near-term results, we think the manager is capable of capitalizing on the short side when the time comes and, from a portfolio construction standpoint, the allocation offsets some of the long-only exposure added to the portfolio via Morgan Creek Direct. That being said, the manager generated too much negative Alpha during the quarter vs. expectations and we are monitoring the situation closely (historically, the manager had generated sufficient Alpha to still be able to generate modestly positive returns despite running net short in a rising market). In addition, we are also actively re-underwriting current managers and evaluating new, dedicated, short sellers to further “beef up” the Fund’s hedging capabilities. Third Quarter 2014 GELS had an outstanding third quarter, returning +0.6% vs. (2.2%) for the MSCI World Index. Amazingly, this was the MSCI World’s first quarterly decline since 2Q12. The last three months were quite volatile, with the benchmark falling (1.6%) in July, then bouncing back +2.2% in August, only to give all of this gain, and then some, back in September, dropping (2.7%). In fact, September marked the MSCI World’s third worst monthly decline dating back to May 2012, when it fell (8.6%) and January 2014, when it lost (3.7%). In a similar fashion to those two previous down months, GELS protected capital nicely in September, actually managing to eke out a small gain this time around. As discussed above, we continue to emphasize Alpha opportunities in the portfolio and deemphasize simple Beta participation. This strategy is currently manifesting itself in the portfolio through more exposure to idiosyncratic investments, like the Alibaba Group (ticker: BABA), and increasing exposure to short-biased managers, such as the one mentioned above, plus a few tactical hedging moves on the margin. We believe equity long/short is in the midst of a cyclical upswing (after underperforming the market indexes since 2009) that is likely to last for at least the next three years, and, as evidenced by GELS’ recent performance, could harken back to the early 2000s when equity long/short generated positive returns despite the market’s overall decline from 2000 to 2002. This year through the end of September, GELS has gained +6.3% vs. +3.9% for the MSCI World, and over the trailing twelve months, the Fund has returned a very robust +18.0% vs. +12.2% for the benchmark. Returns for Q3 were led by Global Long/Short (+1.5%) and Asia (+7.6%), while Healthcare (-4.1%), Technology (-3.9%) and Morgan Creek Direct (-3.9%), detracted from performance. The largest contributor during the quarter was the Fund’s pre-IPO investment in BABA, which contributed 161 bps after rallying 30% above its September MORGAN CREEK CAPITAL MANAGEMENT, LLC | SEMI-ANNUAL REPORT TO STOCKHOLDERS 2 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Letter to Investors (continued) 18th IPO price. CYTD, BABA has contributed 205 bps to performance. In addition to the Fund’s direct investment, six of GELS’ managers also had exposure to BABA during the period. We, like many of them, think the investment continues to look attractive when we compare our internal earnings estimates to consensus. GELS’ position in BABA was approximately 6.5% as of quarter-end. In thinking about why we continue to like the BABA story, consider that approximately 45% of the world’s nearly three billion internet users live in Asia and the number of social media users in the region is expected to approach one billion by year-end, which is almost 5X the total in North America. As more people spend an increasing amount of time online, consumption habits should continue to shift from offline to online and e-commerce sales should continue to increase rapidly. With 80% market share in China, BABA is well positioned to continue benefitting from this network effect. BABA is a perfect example of Metcalfe’s Law, which states that the value of a network increases exponentially as users are added. China is BABA’s most important market and mobile internet usage is growing at an extraordinary rate. Over the past year, China has added roughly 160 million new smartphone subscribers, or 440,000 per day, and now has 464 million people, or 34% of its population, that can access the Internet via smartphones. Chinese e-commerce is leapfrogging physical retail infrastructure and it is estimated the internet is currently driving 80% of incremental retail spending in China. This mega-trend is hitting its inflection point and is why BABA is expected to do $400B of gross merchandise volume (GMV) this year, almost twice as much as Amazon.com ($125B) and EBAY ($85B) combined. Healthcare weighed on performance, as our sole manager in the space lost (4.1%). Although the manager remains solidly in positive territory for the year after an outstanding first quarter, the underperformance of small caps, which is the majority of their portfolio, continues to be a stiff headwind (the Russell 2000 Index fell (7.4%) in Q3 vs. a slight gain for the S&P 500). We would like to conclude by returning to the comments made throughout this report about hedging and downside protection. We believe that trees (and markets) do not grow to the sky, and we have seen this movie before in terms of the telltale signs of market euphoria and, as such, are actively looking for ways to not only hedge the portfolio, but to profit, when the tide starts to shift in the other direction. We constantly remind ourselves of Sir John Templeton’s wisdom that the four most dangerous words in investing are, “this time is different”. While we do not claim to be skilled market-timers, we believe it is prudent to not only be thinking about the likelihood of the market trend reversing, but to actively seek ways to take advantage of the presently low volatility by starting to add more explicit hedging strategies into the portfolio. By emphasizing Alpha generation and deemphasizing Beta participation, we believe that GELS is well positioned to continue generating consistent, high-quality returns regardless of the overall market’s ultimate direction. Regards, Mark W. Yusko Chief Executive Officer & Chief Investment Officer MORGAN CREEK CAPITAL MANAGEMENT, LLC | SEMI-ANNUAL REPORT TO STOCKHOLDERS 3 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Statement of Assets and Liabilities September 30, 2014 (in U.S. dollars) (Unaudited) Assets Investments in Portfolio Funds, at fair value (cost of $47,461,058) $ Investments in Securities (cost of $11,066,659) Cash and cash equivalents Dividends receivable 2,548 Total assets $
